Title: From John Adams to the Comte de Vergennes, 19 February 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
     Paris, 19 February 1780. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:250–251.
     Responding to Vergennes’ letter of the 15th (calendared above), Adams sent copies of commissions, but balked at furnishing copies of his instructions, which he thought Vergennes expected him to provide (see JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:246–247). He believed such an action to be inappropriate and would state only that the instructions contained nothing inconsistent with the Franco-American treaties. Adams noted that although he had confided the nature of his mission only to Vergennes and Franklin, its character had been “notorious” in America and presumably was known in London. Thus published reports should not be considered as proceeding from him.
    